Exhibit G TRANSACTIONS IN THE SHARES Transactions by Harbinger Capital Partners Master Fund I, Ltd. Date of Transaction Number of Shares Purchased Price per Share June 25, 2010 100 June 25, 2010 June 25, 2010 June 25, 2010 500 June 25, 2010 June 25, 2010 June 25, 2010 June 25, 2010 June 25, 2010 June 25, 2010 June 25, 2010 55 June 25, 2010 June 25, 2010 June 25, 2010 June 25, 2010 June 25, 2010 June 25, 2010 June 25, 2010 June 25, 2010 June 25, 2010 June 25, 2010 June 25, 2010 June 25, 2010 June 25, 2010 June 25, 2010 June 25, 2010 June 25, 2010 June 25, 2010 June 25, 2010 June 25, 2010 June 25, 2010 June 25, 2010 June 25, 2010 June 25, 2010 June 25, 2010 June 25, 2010 June 25, 2010 June 25, 2010 June 25, 2010 June 25, 2010 June 25, 2010 June 25, 2010 June 25, 2010 June 25, 2010 June 25, 2010 June 25, 2010 June 28, 2010 86 June 28, 2010 June 28, 2010 June 28, 2010 June 28, 2010 June 28, 2010 June 28, 2010 June 28, 2010 June 28, 2010 June 28, 2010 G-1 Date of Transaction Number of Shares Purchased Price per Share June 28, 2010 June 28, 2010 June 28, 2010 June 28, 2010 June 28, 2010 June 28, 2010 June 28, 2010 June 28, 2010 June 28, 2010 June 28, 2010 June 28, 2010 June 28, 2010 June 28, 2010 June 28, 2010 June 28, 2010 June 28, 2010 June 28, 2010 June 28, 2010 June 28, 2010 June 28, 2010 June 28, 2010 June 28, 2010 June 28, 2010 June 28, 2010 June 28, 2010 June 28, 2010 June 28, 2010 June 28, 2010 June 29, 2010 June 29, 2010 June 29, 2010 June 29, 2010 June 29, 2010 June 29, 2010 June 29, 2010 June 29, 2010 June 29, 2010 June 29, 2010 June 29, 2010 June 29, 2010 June 29, 2010 June 29, 2010 June 29, 2010 June 29, 2010 June 29, 2010 June 29, 2010 June 29, 2010 June 29, 2010 June 29, 2010 June 29, 2010 June 29, 2010 June 29, 2010 June 29, 2010 June 29, 2010 June 29, 2010 June 29, 2010 G-2 Date of Transaction Number of Shares Purchased Price per Share June 29, 2010 June 30, 2010 June 30, 2010 June 30, 2010 June 30, 2010 June 30, 2010 June 30, 2010 June 30, 2010 June 30, 2010 June 30, 2010 June 30, 2010 June 30, 2010 June 30, 2010 June 30, 2010 June 30, 2010 June 30, 2010 June 30, 2010 June 30, 2010 June 30, 2010 June 30, 2010 June 30, 2010 June 30, 2010 June 30, 2010 June 30, 2010 June 30, 2010 June 30, 2010 June 30, 2010 June 30, 2010 June 30, 2010 June 30, 2010 June 30, 2010 June 30, 2010 June 30, 2010 June 30, 2010 June 30, 2010 June 30, 2010 June 30, 2010 June 30, 2010 July 01, 2010 July 01, 2010 July 01, 2010 July 01, 2010 July 01, 2010 July 01, 2010 July 01, 2010 July 01, 2010 July 01, 2010 July 01, 2010 July 01, 2010 July 01, 2010 July 01, 2010 July 01, 2010 July 01, 2010 July 01, 2010 G-3 Date of Transaction Number of Shares Purchased Price per Share July 01, 2010 July 01, 2010 July 01, 2010 July 01, 2010 July 01, 2010 July 01, 2010 July 01, 2010 July 01, 2010 July 01, 2010 July 01, 2010 July 01, 2010 90 July 01, 2010 July 01, 2010 July 01, 2010 July 01, 2010 July 01, 2010 July 01, 2010 July 01, 2010 July 01, 2010 July 01, 2010 July 01, 2010 July 01, 2010 July 01, 2010 July 01, 2010 July 01, 2010 July 01, 2010 July 01, 2010 July 01, 2010 July 01, 2010 July 01, 2010 July 01, 2010 July 01, 2010 July 01, 2010 July 01, 2010 July 01, 2010 July 01, 2010 July 01, 2010 July 01, 2010 July 01, 2010 July 01, 2010 July 01, 2010 July 02, 2010 July 02, 2010 July 02, 2010 July 02, 2010 July 02, 2010 July 02, 2010 July 02, 2010 July 02, 2010 July 02, 2010 July 02, 2010 July 02, 2010 July 02, 2010 July 02, 2010 G-4 Date of Transaction Number of Shares Purchased Price per Share July 02, 2010 July 02, 2010 July 02, 2010 July 02, 2010 July 02, 2010 July 02, 2010 July 02, 2010 July 02, 2010 July 02, 2010 July 02, 2010 July 02, 2010 July 02, 2010 July 02, 2010 July 02, 2010 July 02, 2010 23 July 02, 2010 July 02, 2010 July 02, 2010 July 02, 2010 73 July 02, 2010 July 02, 2010 July 06, 2010 July 06, 2010 July 06, 2010 July 06, 2010 July 06, 2010 July 06, 2010 July 06, 2010 July 06, 2010 July 06, 2010 July 06, 2010 July 06, 2010 July 06, 2010 July 06, 2010 July 06, 2010 July 06, 2010 July 06, 2010 July 06, 2010 90 July 06, 2010 July 06, 2010 July 06, 2010 July 06, 2010 July 06, 2010 July 06, 2010 July 06, 2010 July 06, 2010 July 06, 2010 July 06, 2010 July 06, 2010 July 07, 2010 July 07, 2010 July 07, 2010 July 07, 2010 July 07, 2010 G-5 Date of Transaction Number of Shares Purchased Price per Share July 07, 2010 July 07, 2010 July 07, 2010 July 07, 2010 July 07, 2010 July 07, 2010 July 07, 2010 July 07, 2010 July 07, 2010 July 07, 2010 July 07, 2010 July 07, 2010 July 07, 2010 July 07, 2010 July 07, 2010 July 07, 2010 July 07, 2010 July 08, 2010 July 08, 2010 July 08, 2010 July 08, 2010 July 08, 2010 July 08, 2010 July 08, 2010 July 08, 2010 July 08, 2010 July 08, 2010 July 09, 2010 July 09, 2010 July 09, 2010 July 09, 2010 July 09, 2010 July 09, 2010 July 09, 2010 July 12, 2010 July 12, 2010 July 12, 2010 July 13, 2010 July 14, 2010 July 15, 2010 July 16, 2010 July 19, 2010 July 20, 2010 July 21, 2010 G-6
